Citation Nr: 1760844	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to special monthly compensation based the need for aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion









ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 1954, with additional service in Army Reserves. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's DD Form 214 shows that his most significant duty assignment was an antiaircraft artillery gun battalion during the Korean Conflict.  Thus, the Board finds that he had in-service noise exposure.

As to whether the bilateral hearing loss is caused by or a result of an in-service event, a March 2014 VA examiner stated that he cannot render a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate.  The Court added that that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  The March 2014 VA examiner did not sufficiently explain the reasons for his inability to render a medical opinion.  Therefore, another VA examination is necessary.

The issue of entitlement to special monthly compensation based the need for aid and attendance of another person or housebound status is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  Therefore, this issue too must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

As the issues are being remanded for other reasons, the AOJ should obtain any additional treatment records from the Tuscaloosa VA Medical Center from February 2016 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for bilateral hearing loss and obtain any identified records.  Regardless of his response, obtain all records from the Tuscaloosa VA Medical Center from February 2016 to the present.

2.  After the development in 1 is completed, return the March 2014 VA examination report for an addendum.  The Veteran should be scheduled for another VA audiological examination only if determined necessary.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to hearing loss.  After reviewing the file, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that any current hearing loss in either ear is related to active service, including in-service noise exposure.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the VA examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the above action, the AOJ should readjudicate the Veteran's claims and, if applicable, undertake any additional development on the special monthly compensation claim.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




